DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 3-5 and 8 are objected to because of the following informalities:  
	In claim 3, “the at least one light-emitting diode” lacks antecedent basis in the claims.
In claims 4 and 5, “the at least one photodiode” should be replaced with --the at least two photodiodes-- or --the photodiodes--.
	In claim 8, “photodiode is” should be replaced with --photodiodes are--.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-3, 5-8, and 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Whitehead et al. (US 7,370,979) in view of Lewis et al. (US 2010/0188443).

Regarding claims 1 and 8, Whitehead et al. discloses a measurement arrangement for detecting aging processes in individual light-emitting diodes, comprising: a plurality of light-emitting diodes (elements 52, Fig. 11E), comprising a red light-emitting diode, a green light-emitting diode and a blue light-emitting diode (see col. 10, lines 18-24); and a control unit (element 39, Fig. 11E) arranged to individually regulate the brightness intensity of each of the light-emitting diodes (see col. 14, lines 28-33), wherein at least two light detectors (i.e., light detector(s) 80A are used to measure stray light for each LED 52, therefore including one light detector for the green LED and another light detector for the blue LED) respectively arranged to measure the brightness intensity of one light-emitting diode which does not correspond to the red light-emitting diode are provided, causing the red light-emitting diode not to be monitorable by the at least two light detectors (i.e., the light detectors for the green LED and the blue LED do not monitor the red LED), the control unit being set up to detect a relative change in brightness intensity of each light-emitting diode as a function of a first measurement and a second, time-offset measurement (i.e., depending upon the application, such brightness measurements may be made at times when the display is initialized or periodically while the display is in use. Brightness measurements of one or more LEDs 52 may be made in intervals between the display of successive image frames) (see col. 14, lines 14-27); wherein respectively for the green light-emitting diode and the blue light-emitting diode a separate light detector is provided (i.e., light detectors 80A are used to measure stray light for each LED 52, therefore including one light detector for the green LED and another light detector for the blue LED).
Although Whitehead et al. appears to be silent about the specific type of light detectors used, Lewis et al. shows that utilizing wide-band photodiodes to measure the brightness intensity of light-emitting diodes is well known in the art (see par. [0098]). Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to apply a known technique to a known device ready for improvement to yield predictable results, such as, improved brightness detection.
Regarding claim 2, Whitehead et al. discloses a measurement arrangement, wherein the control unit is arranged to substantially compensate the detected change in brightness intensity (see col. 14, lines 14-27).
Regarding claim 3, Whitehead et al. discloses a measurement arrangement, wherein the light-emitting diode is controlled in such a way that the brightness intensity of the first measurement is set (see col. 14, lines 28-33).
Regarding claim 5, Whitehead et al. discloses a measurement arrangement, wherein the plurality of light-emitting diodes and the photodiodes are formed in a single piece (see Fig. 11E).

Regarding claim 7, Whitehead et al. discloses a measurement arrangement, wherein the plurality of light-emitting diodes is in the form of a red light-emitting diode, a green light-emitting diode, a blue light-emitting diode and a white light-emitting diode (see col. 10, lines 18-24).
Regarding claim 11, Whitehead et al. discloses a method for detecting aging processes in individual light-emitting diodes comprising the steps of: providing a plurality of light-emitting diodes (elements 52, Fig. 11E), comprising a red light-emitting diode, a green light-emitting diode and a blue light-emitting diode (see col. 10, lines 18-24); and providing a control unit (element 39, Fig. 11E) arranged to individually regulate the brightness intensity of each of the light-emitting diodes (see col. 14, lines 28-33), wherein at least two light detectors (i.e., light detector(s) 80A are used to measure stray light for each LED 52, therefore including one light detector for the green LED and another light detector for the blue LED) respectively arranged to measure the brightness intensity of one light-emitting diode which does not correspond to the red light-emitting diode are provided, causing the red light-emitting diode not to be monitorable by the at least two light detectors (i.e., the light detectors for the green LED and the blue LED do not monitor the red LED), the control unit detecting a relative change in brightness intensity in each light-emitting diode as a function of a first measurement and a second, time-offset measurement (i.e., depending upon the application, such brightness measurements may be made at times when the display is initialized or periodically while the display is in use. Brightness measurements of one or more LEDs 52 may be made in intervals between the display of successive image frames) (see col. 14, lines 14-27); wherein respectively for the green light-emitting diode and the blue light-emitting diode a separate light detectors is provided (i.e., light detector(s) 80A are used to measure stray light for each LED 52, therefore including one light detector for the green LED and another light detector for the blue LED).
Although Whitehead et al. appears to be silent about the specific type of light detectors used, Lewis et al. shows that utilizing wide-band photodiodes to measure the brightness intensity of light-emitting diodes is well known in the art (see par. [0098]). Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to apply a known technique to a known device ready for improvement to yield predictable results, such as, improved brightness detection.
Regarding claim 12, Whitehead et al. discloses a method, wherein the detected change in brightness intensity is substantially compensated (see col. 14, lines 14-27).
Regarding claim 13, Whitehead et al. discloses a computer program product comprising control commands which implement the method (see col. 5, lines 23-31).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Whitehead et al. (US 7,370,979) in view of Lewis et al. (US 2010/0188443) as applied to claims 1-3, 5-8, and 11-13 above, and further in view of Park (US 8,004,488).

.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Whitehead et al. (US 7,370,979) in view of Lewis et al. (US 2010/0188443) as applied to claims 1-3, 5-8, and 11-13 above, and further in view of Chen et al. (US 8,390,562).

Regarding claim 10, even assuming arguendo, without conceding, that Whitehead et al. does not disclose the change in brightness intensity being detected as a function of a user input, Chen et al. shows that this feature is well known in the art. Chen et al. discloses a measurement arrangement, wherein the change in brightness intensity is detected as a function of a user input (see col. 16, lines 5-14). Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to apply a known technique to a known device ready for improvement to yield predictable results, such as, improved workability by allowing the user control over the aging detection process.


Park (US 2008/0062118) discloses a method for determining a deterioration level of the blue LED of an array of RGB LEDs.

Response to Arguments
Applicant’s arguments with respect to claims 1 and 11 have been considered but are moot in view of the new grounds of rejection.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WALTER LINDSAY can be reached on (571) 272-1674.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/WALTER L LINDSAY JR/Supervisory Patent Examiner, Art Unit 2852                                                                                                                                                                                                        


/M.G/Examiner, Art Unit 2852                                                                                                                                                                                                        
4/7/2021